                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

BRANDON ALAN MCCARTHY and Other )
Inmates,                        )
                                )
          Plaintiffs,           )
                                )        C.A. No. 20-10615-WGY
          v.                    )
                                )
HAMPTON ROADS REGIONAL JAIL,    )
                                )
          Defendant.            )


                               ORDER

                          March 30, 2020
YOUNG, D.J.

     For the reasons stated below, the Court orders that this

action be DISMISSED without prejudice.

     On March 24, 2020, pro se plaintiff Brandon Alan McCarthy

filed a document (Docket Entry No. 1) with the caption “Please

Help.”   Purporting to speak on behalf of the prisoners at

Hampton Roads Regional Jail in Portsmouth, Virginia, McCarthy

“call[s] for . . . absolute adherence to all of the inherent and

inalienable rights, set forth in the Universal Declaration of

Human Rights,” including medical care “necessary to prevent the

contraction and spreading of COVID 19.”    Id. at 1-2.

     Even construing McCarthy’s filing as liberally as possible,

he cannot maintain his action in the United States District

Court for the District of Massachusetts because venue does not
exist in this jurisdiction and the Court does not have personal

jurisdiction over jail officials in Virginia.

     The term “venue” refers to “the geographic specification of

the proper court or courts for the litigation of a civil action

that is within the subject-matter jurisdiction of the district

courts.”   28 U.S.C. § 1390(a).   Federal trial courts are divided

geographically into districts, and the venue statutes designate

appropriate districts for each case.   The general venue statute

provides that a civil action may be brought in:

        (1) a judicial district in which any defendant
     resides, if all defendants are residents of the State
     in which the district is located; (2) a judicial
     district in which a substantial part of the events or
     omissions giving rise to the claim occurred, or a
     substantial part of property that is the subject of
     the action is situated; or (3) if there is no district
     in which an action may otherwise be brought as
     provided in this section, any judicial district in
     which any defendant is subject to the court’s personal
     jurisdiction with respect to such action.

28 U.S.C. § 1391(b).   Under the alleged facts of this case, this

statute does not provide venue in the District of the

Massachusetts.   Subsection (1) is inapplicable because the

presumed defendants are not residents of Massachusetts.

Subsection (2) does not support venue in this Court because the

events giving rise to McCarthy’s allegations did not occur in

Massachusetts.   Because venue would exist in a federal district

court in Virginia, subsection (3) is irrelevant.



                                  2
     Further, further, nothing in McCarthy’s filing suggests

that this Court could exercise personal jurisdiction over any of

the persons responsible for the conditions of his confinement.

“[T]o hear a case, a court must have personal jurisdiction over

the parties, ‘that is, the power to require the parties to obey

its decrees.’” Hannon v. Beard, 524 F.3d 275, 279 (1st Cir.

2008) (quoting Daynard v. Ness, Motley, Lodaholt, Richardson, &

Poole, P.A., 290 F.3d 42, 50 (1st Cir. 2002)).   “The due process

clause [of the United States Constitution] ‘protects an

individual’s liberty interest in not being subject to the

binding judgments of a forum with which he has established no

meaningful contacts, ties, or relations.’”   Cossaboon v. Maine

Medical Ctr., 600 F.3d 25, 32 (1st Cir. 2010) (quoting Burger

King Corp. v. Rudzewicz, 471 U.S. 642-472-72 (1985)).

Therefore, “a court is precluded from asserting jurisdiction

unless ‘the defendant’s conduct and connection with the forum

State are such that [it] should reasonably anticipate being

haled into court there.’” Id. (quoting World-Wide Volkswagen

Corp. v. Woodson, 444 U.S. 286, 297 (1980)) (alteration in

original).   Here, McCarthy does not suggest, nor can the Court

infer, that prison officials at the Hampton Roads Regional Jail

have “meaningful contacts” with Massachusetts such they would

“reasonably anticipate” being required to defend a lawsuit in

this state concerning prison conditions in Virginia.

                                 3
     Accordingly, this action is DISMISSED without prejudice for

improper venue and lack of personal jurisdiction.

     SO ORDERED.

                             /s William G. Young
                            WILLIAM G. YOUNG
                            UNITED STATES DISTRICT JUDGE




                                4
